Case: 2:20-cv-02574-MHW-EPD Doc #: 122 Filed: 05/21/20 Page: 1 of 2 PAGEID #: 1986




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 Steve Snyder-Hill, et al.,

              Plaintiffs,

        v.                                      Civil Action 2:18-cv-736

                                                Judge Michael H. Watson
 The Ohio State University,
                                                Magistrate Judge Deavers
              Defendant.

                                      ORDER

        John Doe 2 had previously filed a Notice to substitute as counsel of record

 John C. Camillus, of the Law Offices of John C. Camillus, LLC, and Mitchell

 Schuster and Benjamin Bianco, of Meister Seelig & Fein, LLP, in place of then-

 counsel Scott E. Smith and Brian R. Noethlich with the firm Scott Elliot Smith,

 LPA; Adele P. Kimmel with Public Justice, P.C.; and Debra Greenberger and

 Ilann M. Maazel with Emery Celli Brinckerhoff & Abady LLP. Notice, ECF No.

 109.

        John Doe 2 now moves the Court to sever his claims from this case so that

 he can pursue his claims individually. Mot., ECF No. 121. The Court GRANTS

 that request.

        The Clerk is DIRECTED to (1) assign a new individual case number for

 John Doe 2; (2) mark this new case as related to all cases that are in turn related

 to Case No. 2:18-cv-692; and (3) assign the new case to the undersigned District
Case: 2:20-cv-02574-MHW-EPD Doc #: 122 Filed: 05/21/20 Page: 2 of 2 PAGEID #: 1987




 Judge and Chief Magistrate Judge Deavers. Plaintiff must pay the requisite

 filing fee within fourteen days and file his individual Complaint in accordance with

 the deadline established in ECF No. 156, in Case No. 2:18-cv-692.

        IT IS SO ORDERED.


                                 /s/ Michael H. Watson
                                 MICHAEL H. WATSON, JUDGE
                                 UNITED STATES DISTRICT COURT




 Case No. 2:18-cv-736                                                     Page 2 of 2
